Citation Nr: 0733027	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than December 10, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967, 
and from September 1969 to June 1983.  His service from 
September 1976 to June 1983 is considered dishonorable.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied an effective date 
earlier than December 10, 2001, for the grant of service 
connection for PTSD.  In an April 2006 decision, the Board 
denied an effective date earlier than December 10, 2001, for 
the grant of service connection for PTSD. 

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a May 2007 Order, 
the Court granted a joint motion to remand, and vacated that 
part of the Board's April 2006 decision that denied an 
effective date earlier than December 10, 2001, for the grant 
of service connection for PTSD.  The Court remanded the 
matter to the Board for readjudication consistent with the 
joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2007 Joint Motion For Partial Remand, the parties 
agreed that the August 2004 VCAA letter did not notify the 
veteran that he should provide evidence that he submitted a 
VA claim form to the RO in 1986, or evidence that the RO 
received a VA claim form from him.

The parties also agreed that the Board's April 2006 decision 
did not support its determinations with an adequate statement 
of reasons and bases addressing a 1986 VA Progress Note, or 
the fact that a copy of the veteran's alleged original 1986 
VA Application includes a printed notation that it supersedes 
an earlier form of July 1982.  

As a last note, the Board observes that in July 2007, the 
veteran's attorney returned a 90-Day Letter Response Form.  
He indicated that he was submitting on the veteran's behalf 
the enclosed argument and/or evidence and requested that the 
Board remand the veteran's claim to the RO for review of this 
decision.  However, no argument or evidence was enclosed.  

Later in July 2007, the veteran's attorney submitted a letter 
to the Board from the veteran.  Attached to the veteran's 
letter was another statement from the veteran and a copy of a 
1987 letter to the veteran from a Vet Center.  The 
contentions in the veteran's correspondence are duplicative 
of the contentions he has made throughout the appeal.  The 
copy of the 1987 letter is a duplicate of evidence the 
veteran submitted prior to the April 2006 Board decision.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. 
§ 3.159.  

Send the veteran a notice letter 
notifying him that he should provide 
evidence that he submitted a VA claim 
form to the RO in 1986, and/or evidence 
that the RO received a VA claim form from 
him pertaining to a claim of service 
connection for PTSD.

2.  Then, readjudicate the issue of 
entitlement to an effective date earlier 
than December 10, 2001, for the grant of 
service connection for PTSD, taking into 
consideration  arguments made in the May 
2007 Joint Motion for Partial Remand.  If 
any part of the decision is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



